Citation Nr: 1044153	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-09 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent 
for service-connected capsulitis of the right knee with 
postoperative degenerative arthritis.

2.  Entitlement to a disability rating greater than 10 percent 
for service-connected capsulitis of the left knee with 
postoperative degenerative arthritis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran had active service from May 1985 to May 2005.  

In April 2010, the Board of Veterans' Appeals (Board) remanded 
the issues on appeal to the Department of Veterans Affairs (VA) 
Regional Office in St. Petersburg, Florida (RO) to obtain a VA 
orthopedic evaluation.  

When this case was before the Board in August 2010, it was 
remanded for further development.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, 
throughout the course of the appeal, the Veteran's right knee 
disability has been productive of slight recurrent subluxation 
and lateral instability; this manifestation is ameliorated 
through the use of a knee brace and thus the preponderance of the 
evidence is against a finding of moderate recurrent subluxation 
or lateral instability.

2.  Throughout the course of the appeal, the Veteran's right knee 
arthritis has been manifested by impairment other than 
instability that results in chronic and recurrent pain on motion, 
functional loss, and slight overall limitation of motion of the 
knee due to pain; even when pain is considered, the Veteran's 
right knee arthritis is not shown to result in functional loss 
consistent with or comparable to limitation of motion of the left 
leg to 30 degrees on flexion and he has full right knee 
extension.

3.  Resolving all reasonable doubt in the Veteran's favor, 
throughout the course of the appeal, the Veteran's left knee 
disability has been productive of slight recurrent subluxation 
and lateral instability; this manifestation is ameliorated 
through the use of a knee brace and thus the preponderance of the 
evidence is against a finding of moderate recurrent subluxation 
or lateral instability.

4.  Throughout the course of the appeal, the Veteran's left knee 
arthritis has been manifested by impairment other than 
instability that results in chronic and recurrent pain on motion, 
functional loss, and slight overall limitation of motion of the 
knee due to pain; even when pain is considered, the Veteran's 
left knee arthritis is not shown to result in functional loss 
consistent with or comparable to limitation of motion of the left 
leg to 30 degrees on flexion, and prior to June 9, 2010, the 
evidence shows he has full right knee extension.

5.  Resovling all reasonable doubt in the Veteran's favor, 
effective June 9, 2010, the Veteran's left knee arthritis was 
manifested by limitation of left knee extension to 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for right 
knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5257 (2010).

2.  The criteria for the assignment of a separate 10 percent 
rating for functional loss and limitation of flexion due to right 
knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107(b) 7104 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5256, 5259, 5260, 5261 (2010.

3.  The criteria for a rating greater than 10 percent for left 
knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5257 (2010).

4.  The criteria for the assignment of a separate 10 percent 
rating for functional loss and limitation of flexion due to left 
knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107(b) 7104 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5256, 5259, 5260, 5261 
(2010).

5.  The criteria for the assignment of a separate 10 percent 
rating for functional loss and limitation of extension due to 
left knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
7104 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256, 5259, 5260, 5261 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code; 
regulations promulgated by VA under the law and published in the 
Title 38 of the Code of Federal Regulations and the precedential 
rulings of the Court of Appeals for the Federal Circuit and the 
Court of Appeals for Veterans Claims (Court).

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  After having carefully reviewed the record on 
appeal, the Board has concluded that the notice requirements of 
VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in September 2007, prior to adjudication that informed him 
of the requirements to establish entitlement to an increased 
rating.  In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was considered 
VA's responsibility to obtain.  No additional private medical 
evidence was subsequently added to the claims files.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the September 2007 letter on disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in November 2007 and June 2010.

The Board concludes that all available evidence that is pertinent 
to the claims has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on the 
claims.  The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations have 
been complied with by VA.  See 38 C.F.R. § 3.103 (2010).

Analysis of the Claims

Law and Regulations

The Veteran was granted service connection for left and right 
knee disabilities by rating decision in March 2005; a 
noncompensable rating was assigned for each knee effective June 
1, 2005.  A claim for increase was received by VA on July 31, 
2007.  A November 2007 rating decision granted a 10 percent 
rating for each knee disability, effective July 31, 2007.

The Veteran contends that the service-connected disabilities at 
issue are more severely disabling than is reflected by the 
currently assigned ratings.  Because the right knee disability is 
not shown to manifest the symptomatology required for a higher 
rating under the rating schedule, and VA is obligated to only 
apply the applicable rating schedule to disability rating claims, 
the claim for a rating in excess of 10 percent for right knee 
disability will be denied.  Massey v. Brown, 7 Vet. App. 204 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2010).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant 
may experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection of 
parts of the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective innervation, or 
other pathology, or may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of movements 
in different planes of motion and therefore, inquiry will be 
directed to such considerations as weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); excess fatigability; and 
incoordination (impaired ability to execute skilled movements 
smoothly).  38 C.F.R. § 4.45 (2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain "on 
use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Schedular Criteria 

Diagnostic Code 5003 states that degenerative arthritis will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. In the absence of 
limitation of motion, x-ray evidence of involvement of 2 or more 
major joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent evaluation.  
X-ray evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  .

In the selection of diagnostic codes assigned to disabilities, 
injuries will generally be represented by the number assigned to 
the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; if 
the rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such factors 
as an individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 
(1993).

Diagnostic Code 5257 provides ratings for impairment of the knee 
that includes recurrent subluxation or lateral instability. 
Slight recurrent subluxation or lateral instability of the knee 
is rated 10 percent disabling; moderate recurrent subluxation or 
lateral instability of the knee is rated 20 percent disabling; 
and severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2010).

Diagnostic Code 5258 grants a 20 percent evaluation for 
dislocation of semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  Diagnostic Code 
5259 grants a 10 percent evaluation for removal of semilunar 
cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2010).

Diagnostic Code 5260, limitation of flexion of the leg, provides 
a noncompensable rating if flexion is limited to 60 degrees, a 10 
percent rating where flexion is limited to 45 degrees, a 20 
percent rating where flexion is limited to 30 degrees, and a 
maximum 30 percent rating if flexion is limited to 15 degrees.  
Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion 
of the tibia and fibula with loose motion and requiring a brace; 
a 30 percent rating is assigned for malunion with marked knee or 
ankle disability and a 20 percent is assigned for moderate knee 
or ankle disability.  

Analysis

The Veteran is currently assigned a 10 percent rating for his 
right and left knee limitation of flexion under hyphenated 
Diagnostic Code 5260-5010.  

VA treatment records for July 2007 reveal a magnetic resonance 
imaging (MRI) finding of a left knee medial meniscus tear.  It 
was noted in August 2007 that the Veteran underwent left knee 
arthroscopy partial medial meniscectomy and chondroplasty of the 
patella.

When examined by VA in November 2007, it was noted that the 
claims file was unavailable but that the medical records were 
reviewed.  The Veteran had a history of bilateral knee surgery.  
He complained of right knee giving way, pain, popping, and 
moderate flare ups and of left knee pain, locking, effusion, and 
severe flare ups.  There was no instability, weakness, or 
incoordination and no incapacitating episodes.  He could walk 
more than 1/4 mile but less than a mile; his gait was noted to be 
normal.  Range of motion was 0 to 130 degrees on the right and 0 
to 125 degrees on the left.  There was no objective evidence of 
pain following repetitive motion.  The Veteran said that he was 
employed full time as a JROTC teacher.  

X-rays of the knees revealed mild osteoarthritic changes with 
mild calcific tendonitis of the right patella.  The diagnoses 
were left status post arthroscopic medial meniscectomy, right 
status post arthroscopic surgery for a torn cartilage, and 
bilateral degenerative arthritis.  It was noted that the 
Veteran's bilateral knee disability had a mild effect on chores 
and a severe effect on exercise and sports but did not have any 
effect on other activities of daily living.

VA treatment records from June 2009 through July 2010 reveal that 
motor strength in January 2010 was 5/5 in all muscle groups in 
the upper and lower extremities and that reflexes were intact and 
symmetric in the knees and ankles bilaterally.  When seen on 
March 18, 2010, there was full range of motion of the lower 
extremities and strength was 5/5; it was noted that there was no 
decrease in function of the hip, knee, or ankle.  

When seen in March 2010 the Veteran complained of left knee pain 
and locking up to three times a week.  It was noted that a VA MRI 
of the left knee in July 2009 revealed a radial/vertical tear of 
the medial meniscus and moderate tricompartmental degenerative 
changes.  The Veteran wore a knee brace and was to be referred to 
physical therapy. 

The Veteran underwent a VA orthopedic evaluation of the knees on 
June 9, 2010, which included review of the claims files.  He 
complained of intermittent bilateral knee pain, worse on the 
left, precipitated by prolonged sitting or walking more than four 
blocks.  He noted occasional swelling of the right knee and 
swelling, popping, locking and giving way of the left knee.  He 
was working full time and missed one day every three months due 
to knee pain.  He had not had any incapacitating episodes in the 
previous year.  He had occasional flare ups of both knees with 
some limitation of motion on the left and mild restriction of 
activity.  He walked with a limp when either of the knees was 
swollen.

Physical examination of the knees on June 9, 2010, revealed range 
of motion from 10 to 115 degrees on the left, with pain beginning 
at 105 degrees, and from 0 to 120 degrees on the right, with pain 
beginning at 110 degrees.  The knees were stable with negative 
Lachman's and drawer signs; McMurray's was positive on the left.  
There was no deformity, swelling, or atrophy of either leg.  
There was tenderness of the left knee.  Repetitive motion did not 
produce additional functional impairment of either knee, but it 
was reported that occasional flare ups caused some loss of motion 
of the left knee.  There was 2+ crepitus on the left and 1+ 
crepitus on the right.  The diagnosis was bilateral status post 
arthroscopic surgery with osteoarthritis of both knees, worse on 
the left.

VA treatment records for June 2010 reflect that the Veteran wore 
a left knee brace, that he could not run, that he could walk no 
more than three blocks at a time, and that he could only stand 
for 10 minutes at a time.  It was noted that the Veteran's left 
knee was worse than his right.  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  In this 
case, however, there is no medical evidence of joint instability.  
See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 
7 Vet. App. 36 (1994) (Observing that it is the Board's 
responsibility to evaluate the probative value of all evidence 
presented).  

The Board finds that, throughout this appeal, the medical 
evidence shows that in light of the Veteran's credible complaints 
of locking and instability, a separate 10 percent rating for both 
right and left knee disabilities is warranted under Diagnostic 
Code 5257.  In reaching this determination, the Board 
acknowledges that some of the medical evidence is negative for 
objective indications of instability, but finds the Veteran's 
reports both competent and credible as to this manifestation of 
his right and left knee disabilities.  In light of the absence of 
consistent objective evidence of instability, however, the Board 
finds that the manifestation is no more than slightly disabling, 
and thus that the preponderance of the evidence is against 
ratings in excess of 10 percent for each knee under Diagnostic 
Code 5257.

In addition, the Board notes that, throughout this appeal, the 
Veteran has been found to have slightly limited right and left 
knee flexion due to his arthritis.  As such, the Board finds that 
separate 10 percent ratings for each knee under Diagnostic Code 
5260 are warranted.  Because the limitation of right and left 
knee flexion is not less than 105 degrees, the Board finds that 
even considering the factors noted in DeLuca, 38 C.F.R. § 4.40, 
and 38 C.F.R. § 4.45, more nearly approximates the criteria for 
no more than separate 10 percent ratings under Diagnostic Code 
5260.

Effective June 9, 2010, however, the Board finds that the 
evidence supports a finding of a separate 10 percent rating for 
limitation of left knee extension under Diagnostic Code 5261.  
The Board further finds that, even considering the factors noted 
in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45, the 
preponderance of the evidence is against entitlement to an 
evaluation in excess of 10 percent under Diagnostic Code 5261. 

Because there is also no medical evidence that either knee 
involves ankylosis, dislocation of semilunar cartilage, or 
impairment of the tibia and fibula, a higher evaluation is not 
warranted for either knee disability during the entire appeal 
period under another diagnostic code for disability of the knee.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2010).  

Finally, in exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-part 
test, based on the language of 38 C.F.R. § 3.321(b)(1), for 
determining whether a Veteran is entitled to an extra-schedular 
rating: (1) the established schedular criteria must be inadequate 
to describe the severity and symptoms of the claimant's 
disability; (2) the case must present other indicia of an 
exceptional or unusual disability picture, such as marked 
interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun v. 
Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  Here, the Board finds that the rating 
criteria contemplate the discrete manifestations of the Veteran's 
right and left knee disabilities.  His service-connected 
condition is now separately compensated for right and left knee 
instability and right and left knee limitation of flexion, and 
since June 9, 2010, for left knee limitation of extension.  As 
the rating criteria are adequate to evaluate the disabilities, 
referral for consideration of extraschedular rating is not 
warranted.


ORDER

A separate 10 percent rating for the right knee instability is 
granted, subject to the law and regulations governing the payment 
of VA monetary benefits.

A rating greater than 10 percent for the limitation of right knee 
flexion is denied.

A separate 10 percent rating for left knee instability is 
granted, subject to the law and regulations governing the payment 
of VA monetary benefits.

A rating greater than 10 percent for the limitation of left knee 
flexion is denied.

Effective June 9, 2010, a separate 10 percent rating for post-
operative left knee extension is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


